Citation Nr: 0927297	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  07-09 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable evaluation for service-
connected residuals of a tonsillectomy.

3.  Entitlement to a compensable evaluation for service-
connected bilateral hearing loss.

4.  Entitlement to service connection for a respiratory 
condition to include as due to undiagnosed illness.

5.  Entitlement to service connection for headaches to 
include as due to undiagnosed illness.

6.  Entitlement to service connection for hypertension to as 
due to undiagnosed illness.

7.  Entitlement to service connection for numbness of the 
right lower extremity to include as due to undiagnosed 
illness.

8.  Entitlement to service connection for numbness of the 
left lower extremity to include as due to undiagnosed 
illness.

9.  Entitlement to service connection for sleep apnea to 
include as due to undiagnosed illness.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from April 1990 to April 
1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision by which the RO, in 
pertinent part, granted service connection for PTSD, and 
denied entitlement to the rest of the benefits sought herein.  
Regarding the PTSD matter, the Veteran is contesting the 
initial disability rating assigned.  

In March 2009, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge at the RO.  A transcript of 
the hearing has been associated with the claims file.

Also in appellate status were the issues of entitlement to 
service connection for a right knee condition, entitlement to 
service connection for a left knee condition, entitlement to 
service connection for a low back condition, entitlement to 
service connection for status post septoplasty, entitlement 
to service connection for a skin condition, and entitlement 
to an initial evaluation in excess of 10 percent for service-
connected tinnitus.  At his March 2009 hearing, the Veteran 
withdrew his appeal concerning the foregoing issues.

The issues of entitlement to an initial compensable 
evaluation for service-connected PTSD, entitlement to a 
compensable evaluation for service-connected bilateral 
hearing loss, entitlement to service connection for a 
respiratory condition to include as secondary to undiagnosed 
illness, entitlement to service connection for headaches to 
include as due to undiagnosed illness, entitlement to service 
connection for hypertension to include as due to undiagnosed 
illness, entitlement to service connection for numbness of 
the right lower extremity to include as due to undiagnosed 
illness, entitlement to service connection for numbness of 
the left lower extremity to include as due to undiagnosed 
illness, and entitlement to service connection for sleep 
apnea to include as due to undiagnosed illness are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The Veteran will be advised if further 
action is required on his part.


FINDING OF FACT

The competent medical evidence reveals no residuals 
associated with the Veteran's service-connected residuals of 
a tonsillectomy.  


CONCLUSION OF LAW

The criteria for entitlement to a compensable disability 
evaluation for the Veteran's service-connected residuals of a 
tonsillectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.27, 4.114, 
Diagnostic Code 7299-7203 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Notice consistent with the Court's 
holding in Dingess was provided in July 2008.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  Notice consistent with the Court's holding 
in Vazquez-Flores was provided in July 2008.  

The VCAA duty to notify was satisfied by way of a letter sent 
to the Veteran in January 2006 that fully addressed all three 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the Veteran of 
what evidence was required to substantiate the claim and of 
the Veteran's and VA's respective duties for obtaining 
evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, an examination was not provided regarding the 
claim of entitlement to an increased rating for tonsillectomy 
residuals.  The record contains no evidence of any worsening 
of the service-connected condition.  Thus, an examination 
need not be provided.  Id.; 38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, VA treatment records, and private medical records.  
The Veteran was also afforded a hearing before the 
undersigned Veterans Law Judge.  Significantly, neither the 
Veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (reasonable doubt to 
be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Increased Ratings

Increased disability ratings in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2008).

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court was 
presented with the question of whether it is appropriate to 
apply staged ratings when assigning an increased rating.  In 
answering this question in the affirmative, the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that time frame.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

Residuals of a tonsillectomy

The Veteran underwent a tonsillectomy and adenoidectomy in 
service.  The post-service medical records reflect no 
treatment or complaints emanating from that tonsillectomy.  
During his hearing, the Veteran indicated that certain 
breathing problems and sleep apnea have occurred secondary to 
the in-service tonsillectomy.

Stricture of the esophagus is rated under Diagnostic Code 
7203.  38 C.F.R. § 4.114.  Stricture of the esophagus 
permitting passage of liquids only, with marked impairment of 
general health warrants an 80 percent evaluation.  Id.  A 
severe stricture of the esophagus, permitted liquids only, 
warrants a 50 percent rating.  Id.  Moderate stricture of the 
esophagus warrants a 30 percent evaluation.  Id.  

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31.

The Board notes that the Veteran is claiming entitlement to 
service connection for sleep apnea and a respiratory 
condition, an these issues are in appellate status and will 
be decided in due course.  In any event, the available 
medical evidence is silent as to the presence of any 
residuals related to service-connected residuals of a 
tonsillectomy.  Stricture of the esophagus has not been 
complained of or shown.  As such, no more than a zero percent 
evaluation is warranted under Diagnostic Code 7203.  Id.  
Indeed, due to the lack of apparent residuals, the Board need 
not consider any further potentially applicable provisions, 
which necessarily would also yield no more than a zero 
percent evaluation.  Id.  

The Board notes that assigning a compensable evaluation for 
residuals of a tonsillectomy would be in contravention of the 
purpose of the Rating Schedule, which is to compensate for 
the loss in earning capacity.  38 C.F.R. § 4.1.  The lack of 
cogent evidence of adverse symptomatology emanating from the 
service-connected disability indicates that there is no 
impairment in earning capacity resulting from the service-
connected residuals of a tonsillectomy.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

A compensable evaluation for residuals of a tonsillectomy is 
denied.




REMAND

A number of the issues on appeal are remanded herein for 
further development of the evidence.

Regarding the matter of an increased initial rating for PTSD, 
the Veteran asserts that his symptoms have worsened since his 
PTSD was last comprehensively examined in March 2006.  
Furthermore, the evidence reflects ongoing VA treatment for 
PTSD, and the associated medical records must be associated 
with the claims file.  The RO should obtain all relevant VA 
treatment records that could potentially be helpful in 
resolving the veteran's claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).  

The veteran was afforded VA audiology examination in February 
2006 in connection with his claim. Although the examiner 
provided the audiometric findings, he did not comment on the 
functional effects caused by the hearing disability.  In 
Martinak v. Nicholson, 21 Vet. App. 447 (2007) the Court held 
that in addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  
Martinak, 21 Vet. App. at 455.  Given the above, the Board 
finds that further VA examination of the veteran is required 
prior to adjudication of this appeal.

The Veteran alleges that a respiratory condition, headaches, 
hypertension, numbness of the right and left lower 
extremities, and sleep apnea are due to undiagnosed illness.  
Alternatively, he suggests that a respiratory condition and 
perhaps sleep apnea are secondary to his service-connected 
residuals of a tonsillectomy.  The record indeed reflects 
diagnoses of sleep apnea, headaches, numbness of the 
bilateral lower extremities, and hypertension.  In January 
2006, pursuant to a Persian Gulf War examination in December 
2005, upper airway congestion was noted as were migraine 
headaches and hypertension.  A December 2005 VA neurology 
examination concluded that the Veteran's complaints of 
numbness and tingling in both legs after having a bowel 
movement were likely due to vascular/nerve compression during 
straining/sitting on the toilet bowl.  No opinion was offered 
concerning whether this was related to service.  Thus, VA 
examination must be scheduled as described below in order to 
ascertain the existence of the claimed disabilities and for 
an opinion regarding the etiology of each disability 
diagnosed.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Associate with the claims file all 
clinical records from the Boston VA 
Healthcare System dated from December 5, 
2006 to the present.

2.  Associate with the claims file all 
Springfield VA Outpatient Clinic records 
dated from June 2007 to the present.

3.  Schedule a VA psychiatric examination 
to determine the current severity of the 
Veteran's PTSD.  All symptoms and 
manifestations should be described in 
detail, and a global assessment of 
functioning (GAF) score attributable 
solely to the Veteran's service-connected 
PTSD should be provided.  Of course, a 
general GAF score should be provided as 
well.  The examiner is asked to review all 
pertinent records in the claims file in 
conjunction with the examination and state 
in the examination report that such a 
review took place.  A rationale for all 
opinions and conclusions should be 
provided.

4.  Schedule a VA audiology examination to 
determine the severity of the service-
connected bilateral hearing loss.  All 
indicated studies should be performed.  
The examiner is specifically requested to 
fully describe the functional effects 
caused by the Veteran's hearing 
disability.  The claims file must be made 
available to the examiner for review of 
pertinent documents therein in connection 
with the examination.

5.  Schedule VA medical examination to 
determine whether the Veteran suffers from 
a respiratory condition, headaches, 
hypertension, numbness of the right and 
left lower extremities, and/or sleep 
apnea.  For each claimed condition (such 
as headaches or respiratory condition) 
where a specific diagnosis is not found, 
the examiner is to indicate whether it is 
a manifestation of undiagnosed illness.  
For any disability that is specifically 
diagnosed (such as hypertension, sleep 
apnea, or a particular type of headache 
disorder), the examiner is to render an 
opinion regarding whether it is at least 
as likely as not (50 percent or greater 
likelihood) related to service or to 
another service-connected disability.  The 
examiner should review pertinent records 
in the claims file in conjunction with the 
examination and indicate in the 
examination report whether such a review 
took place.  A rationale for all opinions 
and conclusions should be provided.

6.  Following the completion of the 
foregoing development, and after 
undertaking any additional development 
deemed to be necessary, readjudicate the 
claims.  If any benefit sought on appeal 
is denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


